DETAILED ACTION
This office action is in response to the arguments filed on 6/2/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 6/21/2021, responding to the office action mailed 3/22/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1 and 3-21.
Information Disclosure Statement
The information disclosure statement (IDS) w submitted on 9/4/2018, 2/18/2020, 8/18/2020 and 1/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1 and 3-21 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a device comprising a substrate, a first electrode on the substrate, an insulating pattern on the substrate, the insulating pattern extending from the first electrode in a 
Diaz (US 2016/0093745) in view of Chang (US 2016/0118479) and in further view of Engel (US 2017/0117367) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W).
In addition, with respect to claim 13, the claimed invention requires a device comprising a substrate, a channel structure on the substrate (701), the channel structure including an insulating pattern (710) and a 2D material layer (702) on a surface of the insulating pattern, and the 2D material layer including at least one atomic layer of a 2D material that is parallel to the surface of the insulating pattern, a first electrode and a second electrode on the substrate; the first electrode and the second electrode respectively being located at both ends of the channel structure, a gate electrode on the substrate, the gate electrode extending in a second direction that is parallel to the substrate, and the gate electrode intersecting the channel structure, a gate insulating layer between the channel structure and the gate electrode.
Diaz (US 2016/0093745) in view of Chang (US 2016/0118479) and in further view of Engel (US 2017/0117367) teaches most aspects of the present invention. 
However, the combination of references fail to teach features of the channel structure extending in a first direction that is parallel to the substrate and wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W).
As noted in the amendments in regards to claim 18, the claimed invention requires a device comprising a substrate, a first electrode on the substrate, an insulating pattern on the substrate, one pair of 2D materials layers on side surfaces of the insulating pattern, each of the one pair of 2D material layers including at least one atomic layer of a 2D material that is parallel to the side surfaces of the insulating pattern, a first electrode contacting the first 2D material layer and being spaced apart from the second 2D material layer; and a second electrode contacting the second 2D material layer and being spaced apart from the first 2D material layer.
Diaz (US 2016/0093745) in view of Chang (US 2016/0118479) and in further view of Engel (US 2017/0117367) teaches most aspects of the present invention. However, the combination of references fail to teach features of the one pair of 2D material layers including a first 2D material layer and a second 2D material layer spaced apart from each other in a first direction that is parallel to the substrate by interposing the insulating pattern therebetween.
Furthermore, Li (US 2018/0358474) teaches a method of fabricating a device comprising a two – dimensional (2D) material. Although, Li teaches similar subject matter, Li fails to teach the features of wherein a transition metal element in the 
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W)
In regards to claim 13; features of the channel structure extending in a first direction that is parallel to the substrate and wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W)
In regards to claim 18; features of wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W)
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814